FOR PUBLICATION                           FILED
                   UNITED STATES COURT OF APPEALS                        FEB 8 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                          FOR THE NINTH CIRCUIT

GEORGE K. YOUNG, Jr.,                           No.    12-17808

                Plaintiff-Appellant,            D.C. No.
                                                1:12-cv-00336-HG-BMK
 v.                                             District of Hawaii,
                                                Honolulu
STATE OF HAWAII; NEIL
ABERCROMBIE, in his capacity as                 ORDER
Governor of the State of Hawaii; DAVID
MARK LOUIE I, Esquire, in his capacity as
State Attorney General; COUNTY OF
HAWAII, as a sub-agency of the State of
Hawaii; WILLIAM P. KENOI, in his
capacity as Mayor of the County of Hawaii;
HILO COUNTY POLICE DEPARTMENT,
as a sub-agency of the County of Hawaii;
HARRY S. KUBOJIRI, in his capacity as
Chief of Police; JOHN DOES, 1-25; JANE
DOES, 1-25; DOE CORPORATIONS, 1-5;
DOE ENTITIES, 1-5,

                Defendants-Appellees.

THOMAS, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel disposition in this case shall not be

cited as precedent by or to any court of the Ninth Circuit.
Judges Bennett did not participate in the deliberations or vote in this case.




                                    2